There are thirteen reasons of appeal assigned, all of which are based upon alleged errors in the charge to the jury. There were no objections to evidence offered, either by the State or the accused, and no requests to the court for instructions to the jury. It is not alleged as a reason of appeal that the court overruled any of the claims of law made by counsel for the accused in their arguments. If there is any error, it must be in the failure of the court either to state its opinion to the jury upon the questions of law which had arisen in the trial, or to submit the law and facts to the consideration of the jury as required by the statute. *Page 43 
It is the duty of the court, in charging the jury in a criminal case, to give to them such instructions as may be required to enable them to understand the nature of the offense charged and the questions which they are to decide, to weigh the evidence applicable to such questions, and to intelligently decide them. When this is properly done, and there are no special requests for instructions to be passed upon, the duty imposed upon the court by § 1630 of the General Statutes has been performed.
In properly instructing the jury it may or may not be necessary for the court to recall the attention of the jury to the evidence and to the facts which the State and the accused respectively claim to have established, or to comment upon the evidence or express an opinion as to its weight, or as to what verdict would be proper if the jury should find certain facts to have been proved. The charge should be so framed that the jury may clearly understand the matters which are submitted to them. State v. Fetterer, 65 Conn. 287. It is within the province, and may be within the duty, of the trial judge to not only call attention to the evidence adduced, but to state to the jury in the charge "his own opinion of the nature, bearing and force of such evidence." State v. Rome,64 Conn. 329; State v. Main, 69 id. 123. It is not necessarily error to omit all comment upon the bearing and weight of evidence; and generally the extent to which the court should discuss the evidence in submitting a case to the jury is, so long as in criminal cases the jury are not directed "how to find their verdict," within the discretion of the trial judge.State v. Duffy, 57 Conn. 525; McQuillan v. Willimantic ElectricLight Co., 70 id. 715; Sturdevant's Appeal, 71 id. 392.
The fifth reason of appeal assigns as error the failure of the court to charge that the admissions of the wife of the accused to the State's Attorney, were not evidence against the prisoner. As there was no objection to this evidence when it was offered, nor subsequent motion to strike it out, nor request that the court instruct the jury not to consider it, the court was not required to pass upon its admissibility.
In the eighth and thirteenth reasons of appeal the following *Page 44 
language of the court, in speaking of a reasonable doubt, is claimed to be erroneous: "A doubt which entitles an accused to an acquittal must be a real, substantial doubt, not a mere possible or imaginary one. . . . The proof is sufficient if it establishes guilt to a moral certainty, — such a certainty as firmly and fully convinces the understanding of prudent men." We find nothing in this language to criticize. It calls for proof of the guilt of the accused to that high degree of certainty which is required in criminal cases. 1 Greenl. on Ev. (13th ed.) § 29, and note 2.
The ninth and tenth reasons of appeal question the correctness of the following language of the charge: "If she was incapable of resistance through fear, or if resistance was entirely useless, there might be rape if no resistance was in fact made. It is to be expected that resistance will be made, unless the mind of the woman is so overcome by fear that she is incapable of resistance, or unless there is such an exhibition of brute force as to make resistance useless or impossible."
The first statement is said to be misleading and inapplicable to the facts, as it is claimed there was no evidence that the complainant was put in fear, or that resistance would have been useless; and the second to be erroneous, as a statement that resistance was not to be expected when it was in fact useless, although it might not have so appeared to the complainant. The evidence of the physical weakness of the complainant, that the accused locked the door and put out the light and threw her down and put his knee upon her side, and that at times she became unconscious, was sufficient evidence that she was in fear, and that resistance would have been useless, to render the first statement pertinent to the facts as claimed by the State. We think the second statement, from the use of the words "such an exhibition of brute force," would be understood as referring to a resistance which seemed to her useless. There was no error in this part of the charge. State v. Shields, 45 Conn. 256, 264.
The remaining reasons of appeal are based upon the claim, either that the law required the court to more fully review the evidence and point out to the jury the bearing of certain *Page 45 
evidence upon the question of consent, and the question whether the assault was made with force, or to state to the jury that in the opinion of the court, upon finding certain facts to have been proved, they should render a verdict of not guilty. As the record does not disclose that counsel for the accused in any manner requested the court to charge the jury upon these matters, we think for the reasons above stated that the court committed no error in omitting to comment further upon the evidence.
   There is no error.
In this opinion the other judges concurred.